DWIGHT, P. J.
The action was trover for an undivided one-third part of a crop of oats raised on the farm of the defendant by one Macauley, who took the farm to work on shares. The plaintiff claimed under a chattel mortgage given to him by Macauley, and the real question in the case is whether, under the agreement of the defendant with Macauley, the latter had any property or interest in the crop which he could transfer by chattel mortgage or otherwise. The agreement was, as we have said, to work the farm on shares, but with many special provisions; among others, that the defendant should make certain advances to Macauley, to enable him to carry on the work, and that the title to the crops should remain in the defendant until those advances were fully paid. There was some conflict of evidence in respect to the last-mentioned feature of the agreement, but the jury was abundantly justified in finding, as under the submission of the case to them they must be presumed to have found, that such was the agreement. Under that agreement there seems to be no room for the contention of the appellant. Here was no lease, nor was the relation of landlord and tenant created between the parties. It was, in effect, a contract of hiring to work the defendant’s farm, compensation to be rendered in a share of the crop. Unglish v. Marvin, (Sup.) 8 N. Y. Supp. 283; Reynolds v. Reynolds, 48 Hun, 142, and the cases cited. The entire crop belonged to the defendant, except as otherwise provided by the agreement; and by the agreement it was provided that the entire crop should continue to belong to the defendant until he was repaid the advances made by him. This agreement was not in the nature of a chattel mortgage, nor a conditional sale, nor a pledging of the property of the debtor for the security of the creditor, because the property was the creditor’s from the beginning, and was to become the debtor’s only on payment of his debt." The case seems to be entirely within the doctrine of Andrew v. Newcomb, 32 N. Y. 417, which case it closely resembles in its facts. Such being the nature and effect of the agreement, it was not necessary that it should be in writing, nor filed as a chattel mortgage, in order to give it precedence over the chattel mortgage of the plaintiff. Indeed, under such agreement, Macauley had no property or interest in the crop which was capable of transfer by chattel mortgage, and the plaintiff took nothing by the paper executed to him. We find no exception in the case which points to error on the trial, and conclude that the judgment and order appealed from must be affirmed. So ordered. All concur.